WR-78,113-01
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                  Transmitted 3/20/2015 6:36:49 AM
                                                                    Accepted 3/20/2015 8:24:58 AM
                                                                                      ABEL ACOSTA
         IN THE COURT OF CRIMINAL APPEALS                       OF TEXAS                      CLERK

                                                              RECEIVED
EXPARTE         §                 TEXAS COURT OF CRIMINAL  APPEALS
                                                       COURT OF CRIMINAL APPEALS
                §                     NO. WR 78,113-01        3/20/2015
                                                                     ABEL ACOSTA, CLERK
HUMBERTO GARZA, §
                §                 IN THE 3701h JUDICIAL DISTRICT
APPLICANT       §                 COURT OF HIDALGO COUNTY, TEXAS
                §                      NO. CR-3175-04-G(1)


        ADVISORY TO THE COURT OF FILING OF OBJECTIONS
                 TO THE CONVICTING COURT'S
          FINDINGS OF FACT AND CONCLUSIONS OF LAW.

TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
APPEALS:

      Comes now Applicant, HUMBERTO GARZA, by and through undersigned

counsel, and advises this Honorable Court that the Convicting Court, the 3 70th District

Court of Hidalgo County, on February 12, 2015, entered an Order containing Findings

of Fact and Conclusions ofLaw and a recommendation denying habeas corpus relief.

      Applicant has now prepared and is filing in the Convicting Court his

"Objections To, and Motion for Withdrawal Of, the Convicting Court's Findings of

Fact and Conclusions of Law and Recommendation of Denial of Relief," a copy of

which is attached to this Advisory. Applicant respectfully requests that this Court

consider these objections and his motion to the convicting court to withdraw its Order

ofFebruary 12,2015, to recuse itself and request the assignment of a different judge

to preside over renewed proceedings or, in the alternative, to enter revised Findings

                                          -I-
of Fact and Conclusions of Law and recommend relief, m the event that the

Convicting Court does not take the actions requested.




                              Respectfully submitted,




                                HILARY SHEARD
                               Texas Bar# 50511187
                           730 1 Burnet Road,# 102-328
                                 A ustin, TX 78757
                            Phone/Fax: (5 12) 524 137 1
                           Hi larySheard@Hotmai I. com

                     Counsel for Humber to Garza, Applicant




                                        -2-
                         CERTIFICATE OF SERVICE



       I certify that on March 19, 2015, a copy of the foregoi ng pleading was served
electronically via www.efileTexas.gov on:


      Theodore C. Hake, Esq.
      Assistant Criminal District Attorney
      Hidalgo County Courthouse
      I 00 N. Closner, Room 303
      Edinburg, Texas 78539.
      Ted.Hake@da.co.hidalgo.tx. us

      Michael W. Morris, Esq.
      Assistant Criminal District Attorney
      Office of the District Attorney
      Hidalgo County Courthouse
      100 N. Closner
      Edinburg, TX 78539
      Michael.Morris@da.co.hidalgo.tx.us




                                               Hilary Sheard.




                                         -3-